DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 5, Lines 2-3:  The phrase “more many things” should may be replaced with –many more things--.
Paragraph 14, Line 1:  As there are two parts to Figure 3 (Fig. 3A and Fig. 3B), the specification should reflect this by reading –Fig. 3A and Fig. 3B are views--.
Paragraph 34, Line 4:  There is no closing parenthesis to match the opening one in this line.
Paragraph 46, Line 8:  It appears there are some non-English characters in this paragraph, possibly Korean.
Paragraph 68, Line 4:  The boiler in numbered –620—in the drawings
Paragraph 74, Line 2:  There appears to be no period at the end of this sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sensing an open state of the door and sensing a human positioned near the door, does not reasonably provide enablement for sensing the position of the door.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Nowhere in the specification is there any mention of how the sensors are to sense or determine the position of the door, merely its open or closed state.  The Examiner interprets the word “position” as the amount of opening of the door in relation to its closed state (i.e. Is the door slightly open?  Partly open?  Wide open?).  For example, paragraph 27 of the Applicants’ disclosure states that “the server 200 may determine a position at which the door 10 is opened, based on the received information on the state of the door 10.  For example, the server 200 may determine whether the door 10 is opened from the inside or outside of the space”.  Similarly, paragraph 28 states “based on the position at which the door 10 is opened.  For example, when it is determined that the door 10 is opened from the outside”.  These conditions only pertain to the direction from which the door has been opened, not its final or relative position.
The same is true for claims 6, 11, and 15.  Claim 6 changes the state of an external device “based on the position at which the door is opened”.  Claim 11 merely replaces “door” with “window”.
Claims 2-10 and 12-14 are rejected as being dependent on rejected base claims.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim states that specified information is transmitted to an external device “when a security device installed in the space is determined as being in an arm state, in which the security device is deactivated, and the door is determined as being opened”.  What is the difference between the security device being armed or activated?  More importantly, if a security device has been deactivated, how can it determine a door as being opened?  A deactivated device cannot determine anything by the simple fact that it has been deactivated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the specified information" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the specified information" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamb et al [US 2016/0247370] (supplied by applicant).
For claim 1, the electronic device (No. 104) installed in a door (No. 112) taught by Lamb comprises the following claimed subject matter, as noted, 1) the claimed communication circuit is met by the transmitter (No. 308), 2) the claimed at least one sensor is met by the barrier status detection device (No. 306) to sense the open/closed state of the door and the human detection device (No. 304), 3) the claimed processor is met by the processor (No. 300) electrically connected with the communication circuit and the sensor (Fig. 3), and 4) the claimed memory is met by the memory (No. 302) connected with the processor (Fig. 3), wherein an instruction (Paragraph 31: executable instructions stored in memory) stored in memory causes the processor to: 5) sense the open state of the door through the at least one sensor (Paragraph 37: monitor signals provided by the barrier status detection device 306 indicative of changes in one or more states…of a door), 6) sense a human positioned at least one of an inside and an outside of a space (Paragraph 35: human detection device 304 sends a signal to the processor 300 when the person is within a predetermined distance from the barrier; Paragraph 37: Human detection device 304 monitors for the presence of a person proximate to the barrier alarm device), 7) determine whether the door is opened from the outside or at the inside of the space, based on the sensed open state (Paragraph 37: processor 300 checks to see whether a human is proximate to the barrier…in one embodiment, the human detection device is configured to detect persons inside the premises…in another embodiment, the human detection device is configured to detect persons outside the monitored premises), and 8) transmit the specified information (Paragraph 37: local alarm condition) to an external device (central security panel 116) based on a state of the opened door, through the transmitter No. 308).
For claim 2, the Lamb mentions two separate embodiments (Paragraph 37) wherein one embodiment detects persons outside a monitored premises in which an alarm signal is generated only if there is a person outside said premises.  The other embodiment detects persons inside the premises in which an alarm signal is generated when there is no person detected inside the premises.
For claim 3, both of the embodiments mentioned in the rejection of claim 2 above provides an alarm if unauthorized entry is attempted to the premises, wherein the alarm signal is sent if a person is either detected outside the premises in one embodiment or not detected inside the premises in the other embodiment.
For claim 4, the remote servers (No. 400) of Lamb may communicate with desktop or laptop computers, tablets, smartphones, or wearable devices (Paragraph 39).
For claim 5, the Lamb reference mentions an armed state (Paragraph 18) wherein if a person is detected on the outside of the premises, an alarm signal is generated.
For claim 9, one of the embodiments mentioned in the Lamb reference (Paragraph 37) the human detection device is configured to detect persons inside the monitored premises.  In this case, a human positioned outside of the space is not sensed.  An alarm is transmitted only when the door is opened and no human is sensed inside the premises.
For claim 10, the sensor of Lamb may include an accelerometer, gyroscope, or reed switch (Paragraph 33) as well as an ultrasonic transducer or infrared sensor (Paragraph 34).
For claim 11, the electronic device (No. 106) installed on a window (No. 102) taught by Lamb comprises the following claimed subject matter, as noted, 1) the claimed communication circuit is met by the transmitter (No. 308), 2) the claimed at least one sensor is met by the barrier status detection device (No. 306) to sense the open/closed state of the window (Paragraph 17: door or window sensors) and the human detection device (No. 304), 3) the claimed processor is met by the processor (No. 300) electrically connected with the communication circuit and the sensor (Fig. 3), and 4) the claimed memory is met by the memory (No. 302) connected with the processor (Fig. 3), wherein an instruction (Paragraph 31: executable instructions stored in memory) stored in memory causes the processor to: 5) sense the open state of the window through the at least one sensor (Paragraph 37: monitor signals provided by the barrier status detection device 306 indicative of changes in one or more states…of a door or window), 6) sense a human positioned at least one of an inside and an outside of a space (Paragraph 35: human detection device 304 sends a signal to the processor 300 when the person is within a predetermined distance from the barrier; Paragraph 37: Human detection device 304 monitors for the presence of a person proximate to the barrier alarm device), 7) determine whether the window is opened from the outside or at the inside of the space, based on the sensed open state (Paragraph 37: processor 300 checks to see whether a human is proximate to the barrier…in one embodiment, the human detection device is configured to detect persons inside the premises…in another embodiment, the human detection device is configured to detect persons outside the monitored premises), and 8) transmit the specified information (Paragraph 37: local alarm condition) to an external device (central security panel 116) based on a state of the opened door or window, through the transmitter (No. 308).
For claim 12, in one embodiment of the Lamb reference (Paragraph 40), the barrier alarm device can send a status signal to a gateway (No. 402) to notify a server (No. 400) that a barrier has been opened to simply store an indication of the opening and the time it occurred.  In the same paragraph, an alarm is sent if the window is opened and no person is detected inside the premises near said window.
For claim 13, the Lamb reference is capable of using a magnetic reed switch device (Paragraph 21) to sense movement of the window.  Also, as noted above the human detection device detects the presence of a person inside or outside the premises.  Furthermore, the Lamb reference states (Paragraph 21) that an alarm signal will be generated if an unauthorized person tries to enter the premises by opening the window farther.
For claim 14, the barrier detection device (No. 306) may include an accelerometer (Paragraph 33).
For claim 15, the method for controlling an electronic device (No. 112) taught by Lamb includes the following claimed steps, as noted, 1) sense the open state of a door using at least one sensor (Paragraph 37: monitor signals provided by the barrier status detection device 306 indicative of changes in one or more states…of a door), 6) sense a human positioned at least one of an inside and an outside of a space (Paragraph 35: human detection device 304 sends a signal to the processor 300 when the person is within a predetermined distance from the barrier; Paragraph 37: Human detection device 304 monitors for the presence of a person proximate to the barrier alarm device), 7) determine whether the door is opened from the outside or at the inside of the space, based on the sensed open state (Paragraph 37: processor 300 checks to see whether a human is proximate to the barrier…in one embodiment, the human detection device is configured to detect persons inside the premises…in another embodiment, the human detection device is configured to detect persons outside the monitored premises), and 8) transmit the specified information (Paragraph 37: local alarm condition) to an external device (central security panel 116) based on a state of the opened door, through the transmitter (No. 308).

Claims 1, 6-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al [US 2017/0156028] (supplied by applicant).
For claim 1, the electronic device (communication apparatus No. 110) taught by Kim includes the following claimed subject matter, as noted, 1) the claimed communication circuit is met by the transceiver (Nos. 1610, 1710), 2) the claimed at least one sensor is met by the door sensor (Paragraph 62) that detects whether a door is open or closed and a human close to the door (Paragraph 226: distance sensor to determine a user’s entry; Paragraph 243: first sensor 1403 is a sensor for determining a user’s access direction; Paragraph 245: “proximity sensor”), 3) the claimed processor is met by the controller (Nos. 1620, 1720) electrically connected with the communication circuit (Figs. 16 and 17), and 4) the claimed memory is met by the memory (Nos. 1630, 1730) electrically connected with the processor (Figs. 16 and 17), wherein an instruction (Paragraph 43: computer program instructions) stored in the memory causes the processor to:  5) sense the open state of the door through the at least one sensor (Paragraph 62: a sensor attached to the door to detect whether the door is closed; Paragraph 222: the communication apparatus may determine whether the door is opened), 6) sense a human positioned at least one of an inside and an outside of a space based on the open state of the door (Paragraph 67: the communication apparatus determines a user is absent when there is no motion occurrence; Paragraph 226: the distance sensor may determine whether a user enters a specific space or goes out of the space), 7) determine whether the door is opened from the outside or the inside based on the sensed opened state of the door and the direction of the door (Paragraph 228-230:  based on a variation in distance between a user and a distance sensor, the communication apparatus can determine whether a user is exiting or entering a specific space), and 8) transmit specified information to an external device (No. 130) based on a position at which the door is opened (Paragraph 89: a user’s presence determines control of an electronic device, a user’s absence may stop operation of an electronic device in the specific space; Paragraph 290: the transceiver 1610 may transmit control information to an electronic device).
For claim 6, the Kim reference may control a device (Paragraph 240) based upon determination of a user’s entry.  The description of Figure 17 details an access direction checker (No. 1721) that determines the direction of a user to a specific space.  A sensor controller (No. 1723) may transmit a trigger command to a second sensor to change a sleep mode to a turn-on mode.  An entry/exit manager (No. 1724) may identify a user’s entry or exit using received information.  Also, a controller (No. 172) may control the electronic devices located in the specific space based on the number of users who are present (Paragraph 323).
For claim 7, the Kim reference (Paragraph 70) may also use the communication apparatus to determine whether a user is absent, and thereby control electronic devices such as turning off the lights or air conditioner.  Also, as noted above (Paragraph 89), a user’s presence determines control of an electronic device, a user’s absence may stop operation of an electronic device in the specific space.
For claim 8, paragraphs 3 and 4 of Kim describes a setting of the system as involving an Internet of Things (IoT) where distributed entities exchange and process information without human intervention by collecting and analyzing data generated among connected things.
For claim 15, the method for controlling an electronic device taught by Kim includes the following claimed steps, as noted, 1) the claimed sense the open state of the door through the at least one sensor (Paragraph 62: a sensor attached to the door to detect whether the door is closed; Paragraph 222: the communication apparatus may determine whether the door is opened), 2) sense a human positioned at least one of an inside and an outside of a space based on the open state of the door (Paragraph 67: the communication apparatus determines a user is absent when there is no motion occurrence; Paragraph 226: the distance sensor may determine whether a user enters a specific space or goes out of the space), 3) determine whether the door is opened from the outside or the inside based on the sensed opened state of the door and the direction of the door (Paragraph 228-230:  based on a variation in distance between a user and a distance sensor, the communication apparatus can determine whether a user is exiting or entering a specific space), and 4) transmit specified information to an external device (No. 130) based on a position at which the door is opened (Paragraph 89: a user’s presence determines control of an electronic device, a user’s absence may stop operation of an electronic device in the specific space; Paragraph 290: the transceiver 1610 may transmit control information to an electronic device).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carretero Guerrero [U.S. 6,919,918] relates to an electronic digital door opener.
Lamb et al [U.S. 9,245,439] temporarily disarms a barrier alarm.
Eskildsen et al [US 2008/0157964] secures a structure against intrusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
4/20/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687